UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6479


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

MARLON EUGENE HASTY, a/k/a Fish,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00855-TLW-5; 4:13-cv-00270-TLW)


Submitted:   May 29, 2014                      Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marlon Eugene Hasty, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Marlon    Eugene    Hasty       seeks   to    appeal       the    district

court’s orders dismissing as time-barred his 28 U.S.C. § 2255

(2012) motion and denying his Fed. R. Civ. P. 59(e) motion to

alter or amend judgment.             The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.      § 2253(c)(1)(B)             (2012).       A      certificate           of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would       find   that     the    district       court’s      assessment          of    the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states      a   debatable    claim    of    the    denial      of    a    constitutional

right.      Slack, 529 U.S. at 484-85.

                We have independently reviewed the record and conclude

that Hasty has not made the requisite showing.                           Accordingly, we

deny    a    certificate     of    appealability        and    dismiss      the    appeal.

We dispense        with   oral     argument      because      the    facts       and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3